DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2008/0149087 A1) in view of Agnello (US 2011/0303100 A1) and Fietsam (US 2012/0085746 A1) and Gettling (US 2020/0207585 A1) and Miller (US 4,924,973).
Regarding Claim 1, Wolfe discloses a conveyor tunnel oven (1) comprising: (a) a forwardly opening baking case comprising a rear wall (4), a longitudinal wall (6), an oppositely longitudinal wall (8), an upper wall (10) and a lower wall (12), said case being further opened by a longitudinal food passage port and an oppositely longitudinal food passage port (see 28, 30); (b) a continuous loop conveyor (see 18, 20) within the baking case, said conveyor extending to the longitudinal and oppositely longitudinal food passage ports; (c) a panel (2) having a forward surface, the panel being fitted for closing the baking case's forward opening; and screws (5) positioning the panel over the baking case's forward opening.

    PNG
    media_image1.png
    573
    1448
    media_image1.png
    Greyscale

However, Wolfe does not disclose (d) first and second "L" hooks, each such hook comprising a helically threaded stem and a foot, said hooks positioning the panel over the baking case's forward opening; and (e) a "J" hook having a stem and a tail, wherein the said hook's tail has a distal end, wherein said hook's tail engages the first and second "L" hooks' feet, and wherein said hook's stem overlies the panel's forward surface.
Nonetheless, Agnello teaches a conveyor tunnel oven (100) comprised of a parallelepiped-shaped shell structure (102) which envelopes or covers a parallelepiped-shaped oven cabinet, not visible in FIG. 1. As shown in FIG. 6 and FIG. 8, the oven cabinet (300) and shell structure (102) share a left side panel (104) and a right side panel. The right side panel (106) is best seen in FIG. 2. The shell structure (102) includes a front panel (108), an opposing rear panel (110), a top panel (112) and a bottom panel (114). The shell structure panels (108, 110 and 112) are configured to stand off from, i.e., be held away from, oven cabinet surfaces by a relatively small separation distance. The separation distance between the off-standing shell structure panels and the exterior surfaces of the oven cabinet (300) define air ducts that carry air over the oven cabinet exterior surfaces removing heat from the oven cabinet surfaces, 

    PNG
    media_image2.png
    558
    1663
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wolfe to comprise a shell structure which provide a means to flow air over the oven cabinet exterior surfaces removing heat from the oven cabinet surfaces, which would otherwise be hot enough to severely burn human skin as taught and/or suggested by Agnello, so that when the temperature inside the oven cabinet is high, exterior surfaces of the conveyor tunnel oven are at or below a temperature at which human skin will burn thus providing a user with protection against burns.  
Fietsam teaches a conveyor tunnel oven comprising (d) first and second "L" hooks (334), said hooks positioning a panel (306) over a baking case's forward opening (i.e., the case opening covered by said panel 306); and (e) a "J" hook having a stem (308) and a tail (see 310, 320), wherein the said hook's tail has a distal end (320), wherein said hook's tail engages the first and i.e., the panel supporting said “L” hooks 334). 

    PNG
    media_image3.png
    660
    2625
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Wolfe in view of Agnello wherein one or more of said outer shell panels/walls are attached via first and second "L" hooks, said hooks positioning the panel over the baking case's forward opening as taught and/or suggested by Fietsam, since such a modification would provide quick-assembly elements which allow the panel to be quickly installed on the baking case and removed from the baking case without the use of tools (see Fietsam, paragraph 0073).  
Gettling teaches a method and apparatus for covering a wall (36) comprising "L" hooks (40), each such hook comprising a stem and a foot (indicated in annotated Fig. 2a below), said hooks positioning a panel (10) over the wall; and (e) a "J" hook (33) having a stem (see 12) and a tail (see 32), wherein the said hook's tail has a distal end (see 35), wherein said hook's tail engages the "L" hooks' feet (indicated as “foot” in annotated Fig. 2a below), and wherein said hook's stem overlies the wall's forward surface (see Fig. 2a). 

    PNG
    media_image4.png
    678
    1681
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Wolfe in view of Agnello and Fietsam wherein said “L” hooks comprise a stem and a foot, said hooks positioning the panel over the baking case's forward opening; and (e) a "J" hook having a stem and a tail, wherein the said hook's tail has a distal end, wherein said hook's tail engages the first and second "L" hooks' feet, and wherein said hook's stem overlies the panel's forward surface a stem and a foot, said hooks positioning the panel over the baking case's forward opening as taught and/or suggested by Gettling, since it would have been obvious to one skilled in the art to substitute one “L” hook for the another to achieve the predictable result of supporting said “J” hook.  
Miller teaches "L" hooks (20), for supporting an item thereon, each such hook comprising a helically threaded stem (22, a screw thread is helical) and a foot (28).

    PNG
    media_image5.png
    333
    646
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Wolfe in view of Agnello and Fietsam and Gettling wherein each such hook comprises a helically threaded stem and a foot as taught and/or suggested by Miller, since Wolfe discloses that said panel comprises screws coupling said panel to said conveyor tunnel oven and Fietsam is silent with regard to the manner in which said “L” hooks are coupled to said panel it would have been obvious to one having ordinary skill in the art to provide each hook with a helically threaded stem (i.e., a screw thread) and a foot in order to easily attach and/or remove said panel and said "J" hook to or from said conveyor tunnel oven.  
Regarding Claim 2, Miller teaches further comprising first and second disks (28) respectively fixedly attached to the first and second "L" hooks' helically threaded stems (22), said hooks' feet comprising upturned portions of said disks (see at least Figs. 4 & 6).
Regarding Claims 3-4, Fietsam teaches wherein the "J" hook's stem (308) is panel configured and has longitudinal and oppositely longitudinal ends (see ends where flanges 310 connect to said "J" hook's stem 308); wherein the "J" hook's panel configured stem has longitudinal and oppositely longitudinal ends, and further comprising longitudinal and oppositely longitudinal flanges (310) fixedly attached to said stem (308) and respectively rearwardly extending from said stem's longitudinal and oppositely longitudinal ends (see Fig. 19).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe in view of Agnello and Fietsam and Gettling and Miller as applied to claim 4 above, and further in view of Garniss (US 2008/0032018 A1).
Regarding Claim 5, Wolfe in view of Agnello and Fietsam and Gettling and Miller discloses the limitations of the parent claim and further discloses comprising an air gap between the "J" hook's stem and the panel (Agnello teaches an air gap between an exterior and an interior panel providing an airflow channel as discussed above; Fietsam teaches an air gap between the "J" hook's stem 308 and the panel  to which it connects, see at least the ventilation holes 314), but does not disclose the air gap being opened by an upper plurality of vents, said vents being positioned at the "J" hook's tail.
Nonetheless, Garniss teaches a conveyor tunnel oven comprising an exterior panel (see 21 or 22) with an air gap being opened by an upper plurality of vents (23a), said vents being positioned at a top portion of said exterior panel.

    PNG
    media_image6.png
    518
    761
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Wolfe in view of Agnello, Fietsam, Gettling, and Miller wherein the air gap is opened by an upper plurality of vents, said vents being positioned at the "J" hook's tail as taught and/or suggested by Garniss, since such a modification would provide a means to ensure a natural convective air flow from the lower region of said air gap to the upper region of said “J” hook thus enhancing convective cooling of said “J” hook so that when the temperature inside the oven cabinet is high, exterior surfaces of the conveyor tunnel oven are at or below a temperature at which human skin will burn thus providing a user with protection against burns.  
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799